Exhibit 10.3
Execution Version


AMENDMENT NO. 1 TO CREDIT AGREEMENT
AMENDMENT NO. 1 TO CREDIT AGREEMENT (this “Amendment”) dated as of September 29,
2017 to the Amended and Restated Term Loan Credit Agreement dated as of
December 23, 2016 (as in effect prior to this Amendment, the “Credit
Agreement”), among BASIC ENERGY SERVICES, INC. (the “Borrower”), each lender
from time to time party thereto (collectively, the “Lenders” and individually, a
“Lender”) and U.S. BANK NATIONAL ASSOCIATION, as Administrative Agent.
WHEREAS, the Borrower desires (i) to prepay in full all amounts outstanding
under, and terminate all commitments under, the ABL Credit Agreement (the “ABL
Payoff”) and (ii) to cause certain of its Affiliates to enter into an accounts
receivables financing facility, and in connection therewith has requested
certain amendments to the Credit Agreement;
Accordingly, in consideration of the foregoing and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:
ARTICLE I
DEFINITIONS
Section 1.01 Definitions. Capitalized terms used and not otherwise defined
herein have the meanings assigned to them in the Credit Agreement as amended by
this Amendment (the “Amended Credit Agreement”).
ARTICLE II
AMENDMENTS TO THE CREDIT AGREEMENT
Section 2.01 Amendments to Credit Agreement. Each of the parties hereto agrees
that, effective on the Amendment Effective Date, the Credit Agreement shall be
amended as set forth below to delete the stricken text (indicated textually in
the same manner as the following example: stricken text) and to add the
double-underlined text (indicated textually in the same manner as the following
example: double-underlined text):
(a)    The following definitions are hereby added to Section 1.01 of the Credit
Agreement in the appropriate alphabetical location:
“Bank of America Cash Collateral Account” means the deposit account or accounts
designated as the “Cash Collateral Accounts” under the Bank of America Cash
Collateral Agreement.
“Bank of America Cash Collateral Agreement” means that certain Cash Collateral
Agreement dated as of September 29, 2017, among Bank of America, N.A. and Basic
Energy Services, Inc., as the same may be amended, restated, supplemented or
otherwise modified from time to time; provided that if any such amendment,
restatement, supplement or modification is materially adverse to the Lenders, it
shall require the consent of the Required Lenders (such consent not to be
unreasonably withheld or delayed), it being understood and agreed that any such
amendment, restatement, supplement or modification that increases the
obligations or liabilities of any Loan Party shall be deemed to be materially
adverse to the Lenders.
“Bank of America Letters of Credit” means the letters of credit outstanding
under the ABL Credit Agreement as of September 29, 2017, as such letters of
credit may be amended, extended or otherwise modified (but not increased) from
time to time, in an aggregate face amount not to exceed $43,093,000.
“Receivables Financing Agreement” means that certain Credit and Security
Agreement, dated as of September 29, 2017, among Receivables SPE, as borrower,
Basic Energy Services, L.P., as initial servicer, the Borrower, as performance
guarantor, the lenders party thereto and UBS AG, Stamford Branch, as
administrative agent and collateral agent, as the same may be amended, restated,
supplemented or otherwise modified from time to time; provided that if any such
amendment, restatement, supplement or modification is materially adverse to the
Lenders, it shall require the consent of the Required Lenders (such consent not
to be unreasonably withheld or delayed), it being understood and agreed that any
such amendment, restatement, supplement or modification that increases the
obligations or liabilities of any Loan Party shall be deemed to be materially
adverse to the Lenders.
“Receivables Parent” means BER Holdco, LLC, a Delaware limited liability
company.
“Receivables SPE” means Basic Energy Receivables, LLC, a Delaware limited
liability company.
“Receivables Transfer Agreement” means that certain Receivables Transfer
Agreement, dated as of September 29, 2017, among Basic Energy Services, L.P., as
initial originator, and Receivables SPE, as transferee, as the same may be
amended, restated, supplemented or otherwise modified from time to time;
provided that if any such amendment, restatement, supplement or modification is
materially adverse to the Lenders, it shall require the consent of the Required
Lenders (such consent not to be unreasonably withheld or delayed), it being
understood and agreed that any such amendment, restatement, supplement or
modification that increases the obligations or liabilities of any Loan Party
shall be deemed to be materially adverse to the Lenders.
“Subordinated Note” means that certain promissory noted, dated as of
September 29, 2017, issued by Receivables SPE in favor of the originators under
the Receivables Transfer Agreement.
(b)    The definition of “Excluded Property” in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety as follows:
“Excluded Property” shall have the meaning set forth in the Security Agreement.
Notwithstanding anything in any Loan Document to the contrary, it is understood
and agreed that the Bank of America Cash Collateral Account (including any and
all securities, securities entitlements, financial assets, investment property,
certificates of deposit, cash and other property held therein, including,
without limitation, the certificates (or any other agreements or instruments),
if any, representing such property and all options and other rights, contractual
or otherwise, with respect thereto, and any interest or dividends thereon) shall
be deemed to be Excluded Property for purposes of the Loan Documents.
(c)    The definition of “Immaterial Domestic Subsidiary” in Section 1.01 of the
Credit Agreement is hereby amended and restated in its entirety as follows:
“Immaterial Domestic Subsidiary” means (a) Receivables Parent and (b) any
Domestic Subsidiary that (i) does not own any Collateral, (ii) does not guaranty
any obligations with respect to the ABL Credit Agreement, (iii) generates less
than 2.5% of Consolidated EBITDA for the Measurement Period most recently ended
for which financial statements of the Borrower are available, and (iv) owns net
assets that have an aggregate fair market value of less than 2.5% of
Consolidated Tangible Assets of the Borrower and its Subsidiaries as of the end
of the fiscal quarter most recently ended.
(d)    The definition of “Subsidiary” in Section 1.01 of the Credit Agreement is
hereby amended and restated in its entirety as follows:
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower; provided that Receivables SPE shall be deemed not to be a
Subsidiary of the Borrower.
(e)    Section 2.05(b)(ii) of the Credit Agreement is hereby amended and
restated in its entirety as follows:
(ii) Sales of Assets. Subject to the Intercreditor Agreement, upon receipt of
Net Proceeds from (A) the sale or other disposition of any property or assets of
any Loan Party or any of its Subsidiaries (other than inventory sold in the
ordinary course or the sale of accounts receivables to Receivables SPE pursuant
to the Receivables Transfer Agreement) or (B) any casualty insurance pursuant to
‎Section 6.07 or business interruption insurance, or if any of such property or
assets are comprised of real property subject to a mortgage that is damaged,
destroyed or taken by condemnation, in whole or in part, the Borrower shall pay
or cause such Loan Party or its Subsidiaries to pay to the Administrative Agent,
for the ratable benefit of the Lenders, an amount equal to 100% of such Net
Proceeds as a mandatory prepayment of the Obligations; provided that, no
proceeds realized in a transaction or series of transactions which would
otherwise be subject to the prepayment requirements under the foregoing clause
(A) or (B) shall constitute Net Proceeds for purposes of this Section
2.05(b)(ii) until the aggregate proceeds from all such transactions exceed
$250,000 over the term of this Agreement (and thereafter all such proceeds,
including the initial $250,000 of such proceeds, shall constitute Net Proceeds
for purposes of this Section 2.05(b)(ii) and be subject to the prepayment
requirement included herein). Notwithstanding the foregoing, the Borrower will
not be required to use Net Proceeds to prepay the Obligations to the extent that
the relevant Loan Party or Subsidiary reinvests such Net Proceeds in replacement
assets within 90 days following its receipt of such Net Proceeds; provided that,
during such reinvestment period, such Net Proceeds shall be held in the Term
Loan Proceeds Collateral Account until the Net Proceeds are so reinvested.
(f)    Section 2.05(b)(v) of the Credit Agreement is hereby amended and restated
in its entirety as follows:
(v) Extraordinary Receipts. Upon receipt by any Loan Party or any of its
Subsidiaries of any Extraordinary Receipts (other than any cash proceeds of the
sale of accounts receivables to Receivables SPE pursuant to the Receivables
Transfer Agreement), the Borrower shall pay, or cause such Loan Party or
Subsidiary to pay, to the Administrative Agent, for the ratable benefit of the
Lenders, when and as received by such Loan Party or Subsidiary and as a
mandatory prepayment of the Obligations, an amount equal to 100% of such
Extraordinary Receipts.
(g)    The first sentence of Article VII of the Credit Agreement is hereby
amended and restated in its entirety as follows:
So long as any Loan or other Obligation hereunder shall remain unpaid or
unsatisfied, the Borrower shall not, nor shall it permit any Subsidiary
(excluding for purposes of this Article VII, other than with respect to Section
7.11, Receivables Parent) to, directly or indirectly:
(h)    Section 7.01(l) of the Credit Agreement is hereby amended and restated in
its entirety as follows:
(l) Liens of the ABL Agent to secure the Indebtedness permitted by Section
7.02(m) hereof; provided, that, such Liens are secured solely by ABL Priority
Collateral and subject to the Intercreditor Agreement Liens on the Bank of
America Cash Collateral Account (including any and all securities, securities
entitlements, financial assets, investment property, certificates of deposit,
cash and other property held therein, including, without limitation, the
certificates (or any other agreements or instruments), if any, representing such
property and all options and other rights, contractual or otherwise, with
respect thereto, and any interest or dividends thereon) securing the Bank of
America Letters of Credit; provided that upon the occurrence of (x) a return by
the beneficiary for cancelation or expiration of any Bank of America Letter of
Credit, (y) a drawing upon any Bank of America Letter of Credit (giving effect
to any reimbursement thereof) or (z) a reduction of the face amount of any Bank
of America Letter of Credit, or if the amount on deposit in the Bank of America
Cash Collateral Account otherwise exceeds the amount required pursuant to the
Bank of America Cash Collateral Agreement, then in each of the foregoing cases
the amount by which the amount on deposit in the Bank of America Cash Collateral
Account exceeds the amount required to cash collateralize the Bank of America
Letters of Credit then outstanding pursuant to the Bank of America Cash
Collateral Agreement, after giving effect to such occurrence, shall be
transferred to the Term Loan Proceeds Collateral Account or any other deposit
account subject to a control agreement in favor of the Administrative Agent, in
the case of clauses (x) or (y) above, immediately upon the availability of such
excess amounts for return or release, and in the case of clause (z) above, at
the earliest time such excess amounts are permitted to be released and are
available pursuant to the Bank of America Cash Collateral Agreement;
(i)    Section 7.02(g) of the Credit Agreement is hereby amended and restated in
its entirety as follows:
(g) [reserved] Guarantees by the Borrower of the obligations of Receivables SPE
and Basic Energy Services, L.P. under the Receivables Financing Agreement;
(j)    Section 7.02(m) of the Credit Agreement is hereby amended and restated in
its entirety as follows:
(m) Indebtedness under the ABL Credit Agreement (and any refinancings,
refundings, renewals or extensions thereof in accordance with the terms of the
Intercreditor Agreement) in an aggregate principal amount at any one time
outstanding pursuant to this clause (m) not to exceed $100,000,000 Indebtedness
under the Bank of America Letters of Credit.
(k)    Section 7.03 of the Credit Agreement is hereby amended by (i) deleting
the word “and” at the end of section (j) thereof, (ii) replacing the period at
the end of clause (k) thereof with “; and” and (iii) inserting the following
clause (l) at the end thereof:
(l) the Subordinated Note.
(l)    Section 7.05(i) of the Credit Agreement is hereby amended and restated in
its entirety as follows:
(i) [reserved] Dispositions (including, without limitation, by way of
contribution) to Receivables SPE of accounts receivable and related assets
pursuant to the Receivables Transfer Agreement; and
(m)    Section 7.11 of the Credit Agreement is hereby amended and restated in
its entirety as follows:
Section 7.11. [Reserved] Permitted Activities of Receivables Parent.
Notwithstanding anything to the contrary contained herein, unless the Required
Lenders shall otherwise consent in writing, Receivables Parent shall not, and
the Borrower and its Subsidiaries shall not cause or permit Receivables Parent
to, engage in any business or activity or own any assets other than (a) its
ownership of the Equity Interests of Receivables SPE and activities incidental
thereto, in each case, solely as permitted pursuant to this Agreement, (b) the
maintenance of its legal existence (including the ability to incur fees, costs
and expenses relating to such maintenance) and compliance with all applicable
Laws, (c) its pledge of Equity Interests of Receivables SPE to the lenders under
the Receivables Financing Agreement, (d) the making of distributions in respect
of its Equity Interests and (e) activities incidental or reasonably related to
the foregoing, it being understood and agreed that Receivables Parent shall not,
and the Borrower and its Subsidiaries shall not cause or permit Receivables
Parent to, (i) incur, directly or indirectly, any Indebtedness, (ii) create or
suffer to exist any Lien upon any property or assets now owned or hereafter
acquired by it other than its pledge of the Equity Interests of Receivables SPE
pursuant to the Receivables Financing Agreement, (iii) consolidate with or merge
with or into, or convey, transfer or lease all or substantially all its assets
to, any Person, (iv) sell or otherwise dispose of any Equity Interests of
Receivables SPE, (v) create or acquire any direct Subsidiary or make or own any
direct Investment in any Person other than in Receivables SPE or (vi) cease to
be a wholly owned direct or indirect Subsidiary of the Borrower.
(n)    Section 8.01(e) of the Credit Agreement is hereby amended and restated in
its entirety as follows:
(e) Cross-Default. (i) Any Loan Party or any Subsidiary thereof (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than $15,000,000, or (B) fails to observe or perform
any other agreement or condition relating to any such Indebtedness (other than
secured Indebtedness that becomes due as a result of the voluntary sale or
transfer, casualty or condemnation of the assets securing such Indebtedness) or
Guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event under this clause (B) is to cause, or to permit the holder or
holders of such Indebtedness or the beneficiary or beneficiaries of such
Guarantee (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded; or (ii) there occurs under any Swap Contract an Early
Termination Date (as defined in such Swap Contract) resulting from (A) any event
of default under such Swap Contract as to which a Loan Party or any Subsidiary
thereof is the Defaulting Party (as defined in such Swap Contract) or (B) any
Termination Event (as so defined) under such Swap Contract as to which a Loan
Party or any Subsidiary thereof is an Affected Party (as so defined) and, in
either event, the Swap Termination Value owed by such Loan Party or such
Subsidiary as a result thereof is greater than $15,000,000; or (iii) there
occurs any Event of Default (as so defined) under the Receivables Financing
Agreement; or
ARTICLE III
REPRESENTATIONS AND WARRANTIES
Section 3.01 Representations and Warranties. To induce the other parties hereto
to enter into this Amendment, the Borrower represents and warrants to each other
party hereto, on and as of the Amendment Effective Date, that the following
statements are true and correct on and as of the Amendment Effective Date:
(a)    The execution, delivery and performance by the Borrower of this
Amendment, and the performance of the Amended Credit Agreement, have been duly
authorized by all necessary corporate or other organizational action, and do not
and will not contravene the terms of any of the Borrower’s Organization
Documents.
(b)    This Amendment has been duly executed and delivered by the Borrower. Each
of this Amendment and the Amended Credit Agreement constitutes a legal, valid
and binding obligation of the Borrower, enforceable against the Borrower in
accordance with its terms, except to the extent the enforceability thereof may
be limited by applicable bankruptcy or insolvency laws affecting creditors’
rights generally and by equitable principles of law (regardless of whether
enforcement is sought in equity or at law).
(c)    The representations and warranties of the Borrower and each other Loan
Party contained in Article V of the Credit Agreement or any other Loan Document
are true and correct in all material respects on and as of the Amendment
Effective Date, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date and, except that for
purposes of this paragraph, the representations and warranties contained in
subsection (a) of Section 5.05 of the Credit Agreement shall be deemed to refer
to the most recent statements furnished pursuant to clauses (a) and (b), as
applicable, of Section 6.01 of the Credit Agreement.
(d)    As of the Amendment Effective Date, no Default or Event of Default shall
exist immediately before or immediately after giving effect to this Amendment.


ARTICLE IV
CONDITIONS TO EFFECTIVENESS
Section 4.01 Amendment Effective Date. This Amendment shall become effective as
of the first date (the “Amendment Effective Date”) on which each of the
following conditions shall have been satisfied:
(a)    Execution and Delivery of this Amendment. The Administrative Agent shall
have received a counterpart signature page of this Amendment duly executed by
each of the Borrower, such Lenders constituting the Required Lenders and the
Administrative Agent.
(b)    Execution and Delivery of the Receivables Documents. The Administrative
Agent shall have received fully executed copies of the Receivables Financing
Agreement and the Receivables Transfer Agreement.
(c)    ABL Payoff. Substantially concurrently with the Amendment Effective Date,
the ABL Payoff shall have been consummated on terms reasonably satisfactory to
the Required Lenders, and the Required Lenders shall have received such evidence
of the same as they may reasonably request.
(d)    Representations and Warranties; No Default. The representations and
warranties set forth in Section 3.01 above shall be true and correct on the
Amendment Effective Date.
(e)    Pledges. The Administrative Agent shall have received evidence of the
completion of all other actions that the Lenders may deem necessary or desirable
in order to cause the Subordinated Note and the Equity Interests of Receivables
Parent to be subject to a perfected, first priority Lien in favor of the
Administrative Agent for the benefit of the Secured Parties (prior to all other
Liens other than Liens permitted pursuant to Section 7.01 of the Credit
Agreement), including (i) the issuance of the Subordinated Note in a form
reasonably satisfactory to the Required Lenders and, to the extent the
Subordinated Note is certificated, delivery to the Administrative Agent of
(x) the Subordinated Note and corresponding note power and (y) a supplement to
Schedule 3.5(c) of the Security Agreement reflecting a pledge of the
Subordinated Note and (ii) delivery to the Administrative Agent of a supplement
to Schedule 3.5(a) of the Security Agreement reflecting a pledge of all of the
Equity Interests of Receivables Parent.
Section 4.02 Effects of this Amendment.
(a)    Except as expressly set forth herein, this Amendment shall not by
implication or otherwise limit, impair, constitute a waiver of or otherwise
affect the rights and remedies of the Lenders or the Administrative Agent under
the existing Credit Agreement or any other Loan Document, and shall not alter,
modify, amend or in any way affect any of the terms, conditions, obligations,
covenants, Liens, guarantees or agreements contained in the existing Credit
Agreement or any other provision of the existing Credit Agreement or of any
other Loan Document, all of which are ratified and affirmed in all respects and
shall continue in full force and effect. Except as expressly set forth herein,
nothing herein shall be deemed to be a waiver, amendment, modification or other
change of, any of the terms, conditions, obligations, covenants or agreements
contained in the Credit Agreement or any other Loan Document in similar or
different circumstances.
(b)    From and after the Amendment Effective Date, each reference in the Credit
Agreement to “this Agreement”, “hereunder”, “hereof”, “herein”, or words of like
import, and each reference to the Credit Agreement in any other Loan Document
shall be deemed a reference to the Amended Credit Agreement. This Amendment
shall constitute a “Loan Document” for all purposes of the Amended Credit
Agreement and the other Loan Documents.
ARTICLE V
MISCELLANEOUS
Section 5.01 Governing Law. THIS AMENDMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE
ARISING UNDER OR RELATED TO THIS AMENDMENT (INCLUDING, WITHOUT LIMITATION, ANY
CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW ARISING OUT OF THE SUBJECT MATTER
HEREOF) SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.
Section 5.02 Costs and Expenses. The Borrower agrees to reimburse the
Administrative Agent and each Lender for its actual and reasonable costs and
expenses in connection with this Amendment to the extent required pursuant to
Section 10.04 of the Credit Agreement.
Section 5.03 Counterparts; Effectiveness. This Amendment may be executed in any
number of counterparts, each of which when so executed and delivered shall be
deemed an original, but all of which together shall constitute one and the same
instrument. Delivery by facsimile or other electronic imaging means of an
executed counterpart of a signature page to this Amendment shall be effective as
delivery of an original executed counterpart of this Amendment.
Section 5.04 Headings. Section headings herein are included herein for
convenience of reference only and shall not constitute a part hereof for any
other purpose or be given any substantive effect.
[Signature Pages Follow]





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.


BASIC ENERGY SERVICES, INC.,
as Borrower
By:
/s/Alan Krenek    
Name: Alan Krenek
Title: Senior Vice President, Chief Financial Officer, Treasurer and Secretary










U.S. BANK NATIONAL ASSOCIATION, as Administrative Agent


By: /s/James A. Hanley        
Name: James A. Hanley
Title: Vice President


WEST STREET ENERGY PARTNERS, L.P., as a Lender
By:
Broad Street Energy Advisors, L.L.C., its General Partner

By: /s/Charlie Gailliot        
Name: Charlie Gailliot
Title: Vice President
BALIUS CAYMAN L.P., as a Lender
By:
Broad Street Energy Advisors, L.L.C., its General Partner

By: /s/Charlie Gailliot        
Name: Charlie Gailliot
Title: Vice President


GOLDMAN, SACHS & CO., as Investment Advisor to certain Lenders



By: /s/Charlie Gailliot        
Name: Charlie Gailliot
Title: Managing Director

RIVERSTONE VI BASIC HOLDINGS, L.P., 
as a Lender
By: Riverstone Energy GP VI, LLC, its General Partner
By:
/s/N. John Lancaster, Jr.
 
Name: N. John Lancaster, Jr.
 
Title:














